     Case
      Case5:19-cv-01517-PSG-SP
           5:19-cv-01517-PSG-SP Document
                                 Document31-1 Filed11/19/20
                                          34 Filed  11/18/20 Page
                                                              Page11ofof99 Page
                                                                            PageID
                                                                                 ID#:265
                                                                                    #:230




1      DONALD W. SEARLES (Cal. Bar No. 135705)
       Email: searlesd@sec.gov
2      M. LANCE JASPER (Cal. Bar No. 244516)
       Email: jasperml@sec.gov
3
       Attorneys for Plaintiff                                  11/19/2020
4      Securities and Exchange Commission
       Michele Wein Layne, Regional Director
5      Alka N. Patel, Associate Regional Director
       Amy J. Longo, Regional Trial Counsel
6      444 S. Flower Street, Suite 900                           LINK #31
       Los Angeles, California 90071
7      Telephone: (323) 965-3998
       Facsimile: (213) 443-1904
8
                             UNITED STATES DISTRICT COURT
9
                           CENTRAL DISTRICT OF CALIFORNIA
10
11
12       SECURITIES AND EXCHANGE                    Case No. CV 5:19-CV-01517 -PSG
         COMMISSION,
13                                                  [PROPOSED] FINAL JUDGMENT AS
                     Plaintiff,                     TO DEFENDANT RUMBAUGH
14                                                  FINANCIAL, INC.
               vs.
15
         CRAIG RUMBAUGH,
16       RUMBAUGH FINANCIAL, INC,
17       AND DESERT STRATEGIC
         EQUITY, LLC,
18
                     Defendants.
19
20
21
22
23
24
25
26
27
28
     Case
      Case5:19-cv-01517-PSG-SP
           5:19-cv-01517-PSG-SP Document
                                 Document31-1 Filed11/19/20
                                          34 Filed  11/18/20 Page
                                                              Page22ofof99 Page
                                                                            PageID
                                                                                 ID#:266
                                                                                    #:231




1            The Securities and Exchange Commission having filed a Complaint and
2      Defendant Rumbaugh Financial, Inc. having entered a general appearance; consented
3      to the Court’s jurisdiction over Defendant and the subject matter of this action;
4      consented to entry of this Final Judgment without admitting or denying the
5      allegations of the Complaint (except as to jurisdiction and except as otherwise
6      provided herein in paragraph VIII); waived findings of fact and conclusions of law;
7      and waived any right to appeal from this Final Judgment:
8                                              I.
9            IT IS HEREBY ORDERED, ADJUDGED AND DECREED that Defendant is
10     permanently restrained and enjoined from violating Sections 206(1) and (2) of the
11     Advisers Act [15 U.S.C. §§ 80b-6(1) & 80b-6(2)], by directly or indirectly:
12           1.     employing any device, scheme or artifice to defraud any client or
13     prospective client; and
14           2.     engaging in any transaction, practice, or course of business which
15     operates or would operate as a fraud or deceit upon any client or prospective client;
16           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
17     provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
18     binds the following who receive actual notice of this l Judgment by personal service
19     or otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys;
20     and (b) other persons in active concert or participation with Defendant or with anyone
21     described in (a).
22                                                  II.
23           IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
24     Defendant is permanently restrained and enjoined from violating Section 17(a) of the
25     Securities Act of 1933 (the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale
26     of any security by the use of any means or instruments of transportation or
27     communication in interstate commerce or by use of the mails, directly or indirectly:
28           (a)    to employ any device, scheme, or artifice to defraud;

                                                          1
     Case
      Case5:19-cv-01517-PSG-SP
           5:19-cv-01517-PSG-SP Document
                                 Document31-1 Filed11/19/20
                                          34 Filed  11/18/20 Page
                                                              Page33ofof99 Page
                                                                            PageID
                                                                                 ID#:267
                                                                                    #:232




1            (b)       to obtain money or property by means of any untrue statement of a
2                      material fact or any omission of a material fact necessary in order to
3                      make the statements made, in light of the circumstances under which
4                      they were made, not misleading; or
5            (c)       to engage in any transaction, practice, or course of business which
6                      operates or would operate as a fraud or deceit upon the purchaser.
7            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
8      provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
9      binds the following who receive actual notice of this Final Judgment by personal
10     service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
11     attorneys; and (b) other persons in active concert or participation with Defendant or
12     with anyone described in (a).
13                                                  III.
14           IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is
15     permanently restrained and enjoined from violating, directly or indirectly, Section
16     10(b) of the Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. §
17     78j(b)] and Rule 10b-5 promulgated thereunder [17 C.F.R. § 240.10b-5], by using
18     any means or instrumentality of interstate commerce, or of the mails, or of any
19     facility of any national securities exchange, in connection with the purchase or sale of
20     any security:
21           (a)       to employ any device, scheme, or artifice to defraud;
22           (b)       to make any untrue statement of a material fact or to omit to state a
23                     material fact necessary in order to make the statements made, in the light
24                     of the circumstances under which they were made, not misleading; or
25           (c)       to engage in any act, practice, or course of business which operates or
26                     would operate as a fraud or deceit upon any person.
27           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
28     provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also

                                                           2
     Case
      Case5:19-cv-01517-PSG-SP
           5:19-cv-01517-PSG-SP Document
                                 Document31-1 Filed11/19/20
                                          34 Filed  11/18/20 Page
                                                              Page44ofof99 Page
                                                                            PageID
                                                                                 ID#:268
                                                                                    #:233




1      binds the following who receive actual notice of this Final Judgment by personal
2      service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
3      attorneys; and (b) other persons in active concert or participation with Defendant or
4      with anyone described in (a).
5                                                 IV.
6            IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
7      Defendant is permanently restrained and enjoined from violating Section 5(a) and (c)
8      of the Securities Act [15 U.S.C. § 77e(a) & (c)] by, directly or indirectly, in the
9      absence of any applicable exemption:
10           (a)    Unless a registration statement is in effect as to a security, making use of
11                  any means or instruments of transportation or communication in
12                  interstate commerce or of the mails to sell such security through the use
13                  or medium of any prospectus or otherwise; or
14             (c) Making use of any means or instruments of transportation or
15                  communication in interstate commerce or of the mails to offer to sell or
16                  offer to buy through the use or medium of any prospectus or otherwise
17                  any security, unless a registration statement has been filed with the
18                  Commission as to such security, or while the registration statement is
19                  the subject of a refusal order or stop order or (prior to the effective date
20                  of the registration statement) any public proceeding or examination
21                  under Section 8 of the Securities Act [15 U.S.C. § 77h].
22           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
23     provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
24     binds the following who receive actual notice of this Final Judgment by personal
25     service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
26     attorneys; and (b) other persons in active concert or participation with Defendant or
27     with anyone described in (a).
28

                                                        3
     Case
      Case5:19-cv-01517-PSG-SP
           5:19-cv-01517-PSG-SP Document
                                 Document31-1 Filed11/19/20
                                          34 Filed  11/18/20 Page
                                                              Page55ofof99 Page
                                                                            PageID
                                                                                 ID#:269
                                                                                    #:234




1                                                V.
2            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
3      and his agents, servants, employees, attorneys, and all persons in active concert or
4      participation with them who receive actual notice of this Judgment by personal
5      service or otherwise are permanently restrained and enjoined from violating, directly
6      or indirectly, Section 15(a) of the Exchange Act, 15 U.S.C. § 78o(a), which makes it
7      unlawful for any broker or dealer which is either a person other than a natural person
8      or a natural person, to make use of the mails or any means or instrumentality of
9      interstate commerce to effect any transactions in, or to induce or attempt to induce the
10     purchase or sale of, any security (other than an exempted security or commercial
11     paper, bankers' acceptances, or commercial bills) unless such broker or dealer is
12     registered in accordance with Section 15(b) of the Exchange Act, 15 U.S.C. § 78o(b).
13                                               VI.
14           IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
15     Defendant is liable, jointly and severally with Defendants Craig Rumbaugh and
16     Desert Strategic Equity, LLC, for disgorgement of $676,000, representing profits
17     gained as a result of the conduct alleged in the Complaint, together with prejudgment
18     interest thereon in the amount of $137,808.31, for a total of $813,808.31.
19     Defendant shall satisfy this obligation by paying $813,808.31 to the Securities and
20     Exchange Commission within 14 days after entry of final judgment.
21           Defendant may transmit payment electronically to the Commission, which will
22     provide detailed ACH transfer/Fedwire instructions upon request. Payment may also
23     be made directly from a bank account via Pay.gov through the SEC website at
24     http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified
25     check, bank cashier’s check, or United States postal money order payable to the
26     Securities and Exchange Commission, which shall be delivered or mailed to
27
             Enterprise Services Center
28           Accounts Receivable Branch
             6500 South MacArthur Boulevard
                                                       4
     Case
      Case5:19-cv-01517-PSG-SP
           5:19-cv-01517-PSG-SP Document
                                 Document31-1 Filed11/19/20
                                          34 Filed  11/18/20 Page
                                                              Page66ofof99 Page
                                                                            PageID
                                                                                 ID#:270
                                                                                    #:235




1             Oklahoma City, OK 73169
2      and shall be accompanied by a letter identifying the case title, civil action number,
3      and name of this Court; [Defendant’s name] as a defendant in this action; and
4      specifying that payment is made pursuant to this Final Judgment.
5             Defendant shall simultaneously transmit photocopies of evidence of payment
6      and case identifying information to the Commission’s counsel in this action. By
7      making this payment, Defendant relinquishes all legal and equitable right, title, and
8      interest in such funds and no part of the funds shall be returned to Defendant.
9             The Commission shall hold the funds (collectively, the “Fund”) and may
10     propose a plan to distribute the Fund subject to the Court’s approval. The Court shall
11     retain jurisdiction over the administration of any distribution of the Fund. If the
12     Commission staff determines that the Fund will not be distributed, the Commission
13     shall send the funds paid pursuant to this Final Judgment to the United States
14     Treasury.
15            The Commission may enforce the Court’s judgment for disgorgement and
16     prejudgment interest by moving for civil contempt (and/or through other collection
17     procedures authorized by law) at any time after 14 days following entry of this Final
18     Judgment]. Defendant shall pay post judgment interest on any delinquent amounts
19     pursuant to 28 U.S.C. § 1961.
20                                              VII.
21            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the
22     Consent is incorporated herein with the same force and effect as if fully set forth
23     herein, and that Defendant shall comply with all of the undertakings and agreements
24     set forth therein.
25                                              VIII.
26            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for
27     purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy Code,
28     11 U.S.C. §523, the allegations in the complaint are true and admitted by Defendant,

                                                        5
     Case
      Case5:19-cv-01517-PSG-SP
           5:19-cv-01517-PSG-SP Document
                                 Document31-1 Filed11/19/20
                                          34 Filed  11/18/20 Page
                                                              Page77ofof99 Page
                                                                            PageID
                                                                                 ID#:271
                                                                                    #:236




1      and further, any debt for disgorgement, prejudgment interest, civil penalty or other
2      amounts due by Defendant under this Final Judgment or any other judgment, order,
3      consent order, decree or settlement agreement entered in connection with this
4      proceeding, is a debt for the violation by Defendant of the federal securities laws or
5      any regulation or order issued under such laws, as set forth in Section 523(a)(19) of
6      the Bankruptcy Code, 11 U.S.C. §523(a)(19).
7                                                IX.
8            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court
9      shall retain jurisdiction of this matter for the purposes of enforcing the terms of this
10     Final Judgment.
11                                               X.
12           There being no just reason for delay, pursuant to Rule 54(b) of the Federal
13     Rules of Civil Procedure, the Clerk is ordered to enter this Final Judgment forthwith
14     and without further notice.
15
16                 11/19/2020
         Dated: ________________
17                                                     ________________________________
18                                                     UNITED STATES DISTRICT JUDGE

19
20
21
22
23
24
25
26
27
28

                                                       6
     Case
      Case5:19-cv-01517-PSG-SP
           5:19-cv-01517-PSG-SP Document
                                 Document31-1 Filed11/19/20
                                          34 Filed  11/18/20 Page
                                                              Page88ofof99 Page
                                                                            PageID
                                                                                 ID#:272
                                                                                    #:237




1                                     PROOF OF SERVICE
2      I am over the age of 18 years and not a party to this action. My business address is:
3            U.S. SECURITIES AND EXCHANGE COMMISSION,
             444 S. Flower Street, Suite 900, Los Angeles, California 90071
4            Telephone No. (323) 965-3998; Facsimile No. (213) 443-1904.
5      On November 18, 2020, I caused to be served the document entitled [PROPOSED]
       FINAL JUDGMENT AS TO DEFENDANT RUMBAUGH FINANCIAL, INC.
6      on all the parties to this action addressed as stated on the attached service list:
7      ‫܆‬      OFFICE MAIL: By placing in sealed envelope(s), which I placed for
       collection and mailing today following ordinary business practices. I am readily
8      familiar with this agency’s practice for collection and processing of correspondence
       for mailing; such correspondence would be deposited with the U.S. Postal Service on
9      the same day in the ordinary course of business.
10           ‫܆‬      PERSONAL DEPOSIT IN MAIL: By placing in sealed envelope(s),
       which I personally deposited with the U.S. Postal Service. Each such envelope was
11     deposited with the U.S. Postal Service at Los Angeles, California, with first class
       postage thereon fully prepaid.
12
             ‫܆‬     EXPRESS U.S. MAIL: Each such envelope was deposited in a facility
13     regularly maintained at the U.S. Postal Service for receipt of Express Mail at Los
       Angeles, California, with Express Mail postage paid.
14
       ‫܆‬      HAND DELIVERY: I caused to be hand delivered each such envelope to the
15     office of the addressee as stated on the attached service list.
16     ‫܆‬     UNITED PARCEL SERVICE: By placing in sealed envelope(s) designated
       by United Parcel Service (“UPS”) with delivery fees paid or provided for, which I
17     deposited in a facility regularly maintained by UPS or delivered to a UPS courier, at
       Los Angeles, California.
18
       ‫܆‬      ELECTRONIC MAIL: By transmitting the document by electronic mail to
19     the electronic mail address as stated on the attached service list.
20     ‫܈‬    E-FILING: By causing the document to be electronically filed via the Court’s
       CM/ECF system, which effects electronic service on counsel who are registered with
21     the CM/ECF system.
22     ‫܆‬     FAX: By transmitting the document by facsimile transmission. The
       transmission was reported as complete and without error.
23
             I declare under penalty of perjury that the foregoing is true and correct.
24
25      Date: November 18, 2020                     /s/ Sarah Mitchell

26                                                Sarah Mitchell

27
28

                                                     1
     Case
      Case5:19-cv-01517-PSG-SP
           5:19-cv-01517-PSG-SP Document
                                 Document31-1 Filed11/19/20
                                          34 Filed  11/18/20 Page
                                                              Page99ofof99 Page
                                                                            PageID
                                                                                 ID#:273
                                                                                    #:238




1                                  SEC v. Rumbaugh, et al.
                 United States District Court—Central District of California
2                              Case No. 5:19-cv-01517-PSG-SP
3                                      SERVICE LIST
4
5                  Julie E. Kamps, Esq. (via ECF)
                   1600 Dove Street, Suite 250
6                  Newport Beach, CA 92660
                   kamps@wpcfs.com
7                  Counsel for Defendants Craig Rumbaugh, Rumbaugh Financial, Inc.,
                   and Desert Strategic Equity, LLC
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
